
	

114 HRES 652 IH: Recognizing the Nordic Heritage Museum in Seattle, Washington, as the National Nordic Museum of the United States.
U.S. House of Representatives
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 652
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2016
			Mr. McDermott (for himself, Mr. Heck of Washington, and Mr. Reichert) submitted the following resolution; which was referred to the Committee on Natural Resources
		
		RESOLUTION
		Recognizing the Nordic Heritage Museum in Seattle, Washington, as the National Nordic Museum of the
			 United States.
	
	
 Whereas Nordic peoples have long contributed to the rich cultural heritage of the United States; Whereas Seattle has an undeniable connection to Scandinavia, hosting a population with strong Nordic roots;
 Whereas the Nordic Heritage Museum is dedicated to preserving and celebrating an immigrant culture critical not only to the founding of Washington State, but also of the United States; and
 Whereas the Nordic Heritage Museum is the only museum in the United States to honor the legacy of immigrants from the five Nordic countries of Denmark, Finland, Iceland, Norway, and Sweden: Now, therefore, be it
	
 That the House of Representatives recognizes the Nordic Heritage Museum as the National Nordic Museum of the United States.
		
